DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first position of the movable element of Claim 1 lines 7-14, the first beam angle when the movable element is in the first position of Claim 2 line 2, the vortex-shaped recess of Claim 9 lines 1-2, the first position of the movable element of Claim 11 lines 4-7, the configuration of the lens frustrating the internal reflection such that less than the portion of the light emitted by the light source is emitted by the light source via total internal reflection of Claim 11 lines 8-10, the vortex-shaped recess of Claim 16 lines 1-2, and the first beam angle when the movable element is in the first position of Claim 20 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the particulars of the structural configuration of the lens allowing a portion of the light emitted by the light source to be reflected via internal reflection when the movable element is in the first position, and reflect less of the portion of the light emitted by the light source when the movable element is in the second position than when the movable element is in the first position, which are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  No structure of the lens configuring the lens to reflect a portion of the light emitted by the light source via internal reflection when the movable element is in the first position, and the configuring the lens to reflect less of the portion of the light emitted by the light source when the movable element is in the second position than when the movable element is in the first position is included in the claim language providing for such configuration.  The Specification discusses in at least paragraphs 19 and 20 a first embodiment in which the lens includes a projecting portion [14] having a cone or vortex-shaped recess [16] which reflects via total internal reflection light from the light source [116], and surround [26] which reflects via total internal reflection the light from the light source out of the lens [12] when the movable plug [30] is in the first position and the movable plug [30] frustrating such internal reflection when in the second position in contact with the internal wall of the recess [16] such that the lens reflects less of the portion of the light emitted by the light source when the movable element is in the second position than when the movable element is in the first position.  Furthermore, the Specification discloses a second embodiment discussed in paragraphs 29-31 a lens [204] capable of total internal reflection therein from an outer wall conforming to a shape of an inner wall of movable outer lens [208], the total internal reflection being disrupted when movable outer lens [208] is positioned to place walls [212] and [216] in contact with one another.  Therefore, it appears that the structural configuration of the lens as discussed in the first embodiment in the Specification in at least paragraphs 19 and 20 and in the second embodiment in the Specification paragraphs 29-31 require structural features of the lens providing for total internal reflection within the lens when the movable element is in the first position, and which allow for frustration of the internal reflection when the movable element is in the second position.  Therefore, the disclosure does not enable one of ordinary skill in the art to practice the invention without the particulars of the structural features of the lens.
Claims 2-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the particulars of the structural configuration of the zoom mechanism allowing the first beam angle to be narrower than the second beam angle, which are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Particularly, Claim 2 recites “the zoom mechanism is configured to vary the beam angle between a first beam angle when the movable element is in the first position and a second beam angle when the movable element is in the second position, and wherein the first beam angle is narrower than the second beam angle”.  However, no structure is provided in the claim language for providing such a configuration.  The Specification discloses in paragraph 20 a surround [26] of the lens [12] which emits light in a generally narrow beam angle [17], and in paragraph 21 the second position in which the movable plug [30] is inserted into a recess [16] of the lens [12] to frustrate the total internal reflection, thereby light enters the movable plug [30] without being reflected and the light from the light source [116] is allowed to spread outwardly without being collimated by the surround [26], and exits the lens [12] at a wider beam [34].  Therefore, the particular structure of this first embodiment of the zoom mechanism configuring the zoom mechanism such that the first beam angle is narrower than the second beam angle includes the lens having a surround for forming the wider first beam angle when light is allowed to total internally reflect off a recess of the lens, and the movable plug being sized and shaped to be inserted into the recess to frustrate the total internal reflection through contact with the recess.  Therefore, it appears that the structural configuration of the first embodiment as discussed in the Specification in at least paragraphs 20-21 and shown in at least Figures 2 and 3 need include a structural arrangement the lens having a surround and recess, and the movable plug fitting into the recess to contact the lens at the recess as discussed above required for providing the configuration allowing the zoom mechanism to vary the beam angle between a first beam angle in the first position and a second beam angle in the second position with the first beam angle being narrower than the second beam angle.  Therefore, the disclosure does not enable one of ordinary skill in the art to practice the invention without the particulars of the arrangement of the elements of the zoom mechanism.
Claims 11-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the particulars of the structural configuration of the lens allowing such lens to reflect a portion of the light emitted by the light source via internal reflection when the movable element is in the first position, and to frustrate the internal reflection such that less than the portion of the light emitted by the light source is emitted by the light source via total internal reflection when the movable element is in the second position, of Claim 11 lines 6-10, which are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  No structure of the lens configuring the lens to reflect a portion of the light emitted by the light source via internal reflection when the movable element is in the first position, and the configuring the lens to frustrate the internal reflection when the movable element is in the second position is included in the claim language providing for such configuration.  The Specification discusses in at least paragraphs 19 and 20 a first embodiment in which the lens includes a projecting portion [14] having a cone or vortex-shaped recess [16] which reflects via total internal reflection light from the light source [116], and surround [26] which reflects via total internal reflection the light from the light source out of the lens [12] when the movable plug [30] is in the first position and the movable plug [30] frustrating such internal reflection when in the second position in contact with the internal wall of the recess [16] such that the lens reflects less of the portion of the light emitted by the light source when the movable element is in the second position than when the movable element is in the first position.  Furthermore, the Specification discloses a second embodiment discussed in paragraphs 29-31 a lens [204] capable of total internal reflection therein from an outer wall conforming to a shape of an inner wall of movable outer lens [208], the total internal reflection being disrupted when movable outer lens [208] is positioned to place walls [212] and [216] in contact with one another.  Therefore, it appears that the structural configuration of the lens as discussed in the first embodiment in the Specification in at least paragraphs 19 and 20 including the surround, the projecting portion, and recess to internally reflect the light, and the movable plug being shaped to fit within the recess and contact the inner surface of the recess to frustrate the internal reflection, and in the second embodiment in the Specification paragraphs 29-31 including the inner lens having internal reflection off the outer wall to internally reflect the light, and the inner lens outer wall conforming to a shape of an inner wall of the outer movable lens, the outer movable lens inner wall contacting the outer wall of the inner lens to frustrate the internal reflection, require structural features of the lens and of the movable element providing for internal reflection within the lens when the movable element is in the first position, and which allow for frustration of the internal reflection when the movable element is in the second position.  Therefore, the disclosure does not enable one of ordinary skill in the art to practice the invention without the particulars of the structural features of the lens.
Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to Claim 11, lines 8-9 recite the limitation “the lens is configured, when the movable element is in the second position, to frustrate the internal reflection”.  However, the Specification and Drawings as originally filed discuss in at least paragraph 22 the movable plug [30] frustrating the internal reflection by minimizing the distance between the exterior surface of the plug and the inner wall of the recess of the lens to below a critical distance, and the plug [30] deforming to fully contact the inner wall of the recess, thereby discussing the movable plug being configured to frustrate the internal reflection and being responsible for the frustration of the internal reflection, but the Specification and Drawings do not disclose or show a configuration of the lens frustrating the internal reflection.  Therefore, one of ordinary skill in the art is not enabled to make and/or use the invention as claimed.
Claim 20 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the particulars of the structural configuration of the zoom mechanism allowing the first beam angle to be wider than the second beam angle, which are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Particularly, Claim 20 recites “the zoom mechanism is configured to vary the beam angle between a first beam angle when the movable element is in the first position and a second beam angle when the movable element is in the second position, and wherein the first beam angle is wider than the second beam angle”.  However, no structure is provided in the claim language for providing such a configuration.  The Specification discloses in paragraphs 30 and 31 a configuration having a first position in which the wall [212] of an outer movable lens [208] is in contact with wall [216] of inner lens [204] frustrating total internal reflection within inner lens [204] and allowing light to be reflected by the outer movable lens [208], and a second position in which the outer movable lens [208] is moved away from contacting the inner lens [204], the inner lens [204] reflecting light at a wider beam angle and the outer movable lens [208] reflecting light at a narrower beam angle.  This configuration is provided as a second embodiment (see, e.g., Specification paragraph 29) having an inner lens and outer lens arrangement in which the outer lens is movable and contact between the outer wall of the inner lens and the inner wall of the outer lens allows for the frustration of the total internal reflection of the inner lens allowing for the second beam angle to be wider than the first beam angle in which the outer lens is in a position not in contact with the inner lens (see, e.g., Specification paragraphs 30 and 31).  Therefore, it appears that the structural configuration of the second embodiment as discussed in the Specification paragraphs 29-31 and shown in Figure 6 distinguish the second embodiment from the first embodiment and includes a structural arrangement of an inner and outer movable lens as discussed above required for providing the configuration allowing the zoom mechanism to vary the beam angle between a first beam angle in the first position and a second beam angle in the second position with the first beam angle being wider than the second beam angle.  Therefore, the disclosure does not enable one of ordinary skill in the art to practice the invention without the particulars of the arrangement of the elements of the zoom mechanism.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 11, lines 8-9 recite the limitation “wherein the lens is configured, when the movable element is in the second position, to frustrate the internal reflection”.  However, it is unclear as to how the lens is configured to reflect a portion of the light emitted by the light source via internal reflection (see Claim 11 lines 6-7) and then also to frustrate the internal reflection.  For the purpose of examination, the examiner understands this limitation such that the movable element is configured, such that when the movable element is in the second position, the movable element frustrates the internal reflection.  The applicant is encouraged to clarify in the claim language the structural associations between the lens and movable element allowing for the frustration of the internal reflection.
With regards to Claim 11, lines 9-10 recite the limitation ‘such that less than the portion of the light emitted by the light source is emitted by the light source via total internal reflection”.  However, it is unclear as to how the light source could emit any portion of light via total internal reflection.  For the purpose of examination, the examiner understands this limitation such that less than the portion of the light emitted by the light source is emitted by the zoom mechanism via total internal reflection.  The applicant is encouraged to clarify in the claim language how the light is emitted when the movable element is in the second position. 

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koo et al. (US 2014/0233242).
With regards to Claim 1, Koo et al. discloses a light fixture comprising: a housing (comprising the housing formed by at least portion [300], see paragraph 103 and Figure 14); a light source [100] supported within the housing [300] (see paragraph 104), the light source [100] configured to emit light (see paragraph 109); and a zoom mechanism (comprising the mechanism [200] as seen in Figure 14 and corresponding to the mechanism [20,30] as seen in at least Figure 5A, see paragraphs 103 and 76) configured to selectively vary a beam angle of the light emitted from the light fixture (see paragraph 82 and Figures 6A and 7A), the zoom mechanism including: a lens (comprising the lens [210] as seen in Figure 14 and corresponding to the lens [20] as seen in at least Figure 5A, see paragraph 80) fixed relative to the light source (see paragraph 80 and Figures 5A and 5B); and a movable element (comprising the element [220] as seen in Figure 14 and corresponding to the element [30] as seen in at least Figures 5A and 5B, see paragraphs 109 and 78) movable relative to the lens between a first position (comprising the position shown in Figures 5B and 7A, see paragraph 80 and Figures 5B and 7A) and a second position (comprising the position shown in Figures 5A and 6A, see paragraphs 78-82 and Figures 5A, 5B, 6A, and 7A), wherein the lens is configured to reflect a portion of the light emitted by the light source via internal reflection when the movable element is in the first position (see paragraphs 80 and 81 and Figure 7A), and wherein the movable element is closer to at least a portion of the lens when the movable element is in the second position to at least partially frustrate the internal reflection such that the lens is configured to reflect less of the portion of the light emitted by the light source when the movable element is in the second position than when the movable element is in the first position (see paragraphs 78-82 and Figures 6A and 7A).

With regards to Claim 2, Koo et al. discloses the light fixture as discussed above with regards to Claim 1.
Koo et al. further discloses the zoom mechanism is configured to vary the beam angle between a first beam angle when the movable element is in the first position and a second beam angle when the movable element is in the second position (see paragraphs 81-83 and Figures 6A, 7A, 8A, and 8B), and wherein the first beam angle is narrower than the second beam angle (see Figures 6A, 7A, 8A, and 8B; the first beam angle as seen in Figures 7A and 8B in the first position is narrower than the second beam angle as seen in Figures 6A and 8A in the second position).

With regards to Claim 7, Koo et al. discloses providing the light fixture of Claim 1 (see the above discussion of the disclosure of Koo et al. with regards to the limitations of Claim 1 and the examiner notes that such fixture is substantially provided), and moving the movable element from the first position to the second position (see paragraphs 78-82 and Figures 5A and 5B).

With regards to Claim 11, Koo et al. discloses a zoom mechanism [20,30] (see paragraphs 103 and 76 and Figure 5A) configured to selectively vary a beam angle of light emitted from a light source [10] (see paragraph 82 and Figures 6A and 7A), the zoom mechanism comprising: a lens (comprising the lens [210] as seen in Figure 14 and corresponding to the lens [20] as seen in at least Figure 5A, see paragraph 80); and a movable element [30] (see paragraphs 109 and 78 and Figures 5A and 5B) movable relative to the lens between a first position (comprising the position shown in Figures 5B and 7A, see paragraph 80 and Figures 5B and 7A) and a second position (comprising the position shown in Figures 5A and 6A, see paragraphs 78-82 and Figures 5A, 5B, 6A, and 7A), wherein the lens [20] is configured to reflect a portion of the light emitted by the light source [10] via internal reflection when the movable element is in the first position (see paragraphs 80 and 81 and Figure 7A), and wherein the lens [20] is configured, when the movable element [30] is in the second position, to frustrate the internal reflection such that less than the portion of the light emitted by the light source [10] is emitted by the light source [10] via total internal reflection (see paragraphs 78-82 and Figures 6A and 7A).

With regards to Claim 12, Koo et al. discloses the light fixture as discussed above with regards to Claim 11. 
Koo et al. further discloses the movable element [30] is made of an optically translucent material (see paragraph 84).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2014/0233242).
With regards to Claims 3 and 4, Koo et al. discloses the light fixture as discussed above with regards to Claim 2.
Koo et al. does not explicitly disclose the first beam angle is between 2 degrees and 15 degrees, and wherein the second beam angle is between 30 degrees and 60 degrees, as recited in Claim 3, and the first angle is between 5 degrees and 10 degrees, and wherein the second beam angle is between 45 degrees and 50 degrees, as recited in Claim 4.  However, Koo et al. does disclose varying the beam angle such that the first beam angle is narrower than the second beam angle (see Koo et al. paragraphs 78-83 and Figures 6A, 7A, 8A, and 8B), and that when installed in a fixture to project light as a downlight, the fixture may be designed such that the light output pattern is according to the needs of a lighting situation (see Koo et al. paragraph 115), the narrow beam angle is substantially directed in a downward direction to illuminate a relatively narrow degree of light distribution to illuminate a specific region (see Koo et al. paragraph 116 and Figure 15A), and the wider beam angle is utilized to illuminate a whole wide region (see Koo et al paragraph 117 and Figure 15B).  While Koo et al. does not explicitly disclose the angles of the first beam angle and the second beam angle, one of ordinary skill in the art would be able to form the lens and movable element such that the first beam angle is between 2 degrees and 15 degrees, and the second beam angle is between 30 degrees and 60 degrees, as recited in Claim 3, and the first angle is between 5 degrees and 10 degrees, and the second beam angle is between 45 degrees and 50 degrees, as recited in Claim 4 in order to allow illumination to switch between illuminating a specific region and a whole wide region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first beam angle and second beam angle of Koo et al. to include the first beam angle is between 2 degrees and 15 degrees and the second beam angle is between 30 degrees and 60 degrees, as recited in Claim 3, and the first angle is between 5 degrees and 10 degrees and the second beam angle is between 45 degrees and 50 degrees, as recited in Claim 4.  One would have been motivated to do so in order to allow illumination to switch between illuminating a specific region and a whole wide region (see Koo et al. paragraphs 115-117).

With regards to Claims 5 and 6, Koo et al. discloses the light fixture as discussed above with regards to Claim 2.
Koo et al. does not explicitly disclose the second beam angle is at least four times greater than the first beam angle, as recited in Claim 5, and the second beam angle is at least six times greater than the first beam angle, as recited in Claim 6.  However, Koo et al. does disclose varying the beam angle such that the first beam angle is narrower than the second beam angle (see Koo et al. paragraphs 78-83 and Figures 6A, 7A, 8A, and 8B), and that when installed in a fixture to project light as a downlight, the fixture may be designed such that the light output pattern is according to the needs of a lighting situation (see Koo et al. paragraph 115), the narrow beam angle is substantially directed in a downward direction to illuminate a relatively narrow degree of light distribution to illuminate a specific region (see Koo et al. paragraph 116 and Figure 15A), and the wider beam angle is utilized to illuminate a whole wide region (see Koo et al paragraph 117 and Figure 15B).  While Koo et al. does not explicitly disclose the relative ratio of the angles of the first beam angle and the second beam angle, one of ordinary skill in the art would be able to form the lens and movable element such that the second beam angle is at least four times greater than the first beam angle, as recited in Claim 5, and the second beam angle is at least six times greater than the first beam angle, as recited in Claim 6 in order to allow illumination to switch between illuminating a specific region and a whole wide region.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first beam angle and second beam angle of Koo et al. such that the second beam angle is at least four times greater than the first beam angle, as recited in Claim 5, and the second beam angle is at least six times greater than the first beam angle, as recited in Claim 6.  One would have been motivated to do so in order to allow illumination to switch between illuminating a specific region and a whole wide region (see Koo et al. paragraphs 115-117).


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US 2014/0233242) in view of Huang et al. (US 2018/0058666).
With regards to Claims 13 and 14, Koo et al. discloses the light fixture as discussed above with regards to Claim 12. 
Koo et al. does not explicitly disclose the movable element is made of a resilient material, and the movable element is made of an elastomer material.
Huang et al. teaches the movable element is made of a resilient material, and the movable element is made of an elastomer material (see paragraph 28; the movable element [20] is made of silicone, which is identified by the Specification of the present invention in, e.g., paragraph 21 as being a resilient elastomer material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable element material of Koo et al. to include a resilient material and to include an elastomer material as taught by Huang et al.  One would have been motivated to do so in order to form the movable element from a translucent silicone material (see Huang et al. paragraph 28).




Allowable Subject Matter
Claims 8-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 8, the prior art of record fails to disclose or fairly suggest the movable element is deformable to increase a contact area between the movable element and the lens when the movable element moves from the first position toward the second position, in combination with the remaining limitations of the claim or claims from which Claim 8 depends.
With regards to Claim 9, the prior art of record fails to disclose or fairly suggest the projecting portion having a vortex-shaped recess, and the movable element is at least partially positioned within the recess when the movable element is in the second position, in combination with the remaining limitations of the claim or claims from which Claim 9 depends.
With regards to Claim 10, the prior art of record fails to disclose or fairly suggest the movable element is engageable with an outer periphery of the lens when the movable element is in the second position, in combination with the remaining limitations of the claim or claims from which Claim 10 depends. 
Claims 15-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 15, the prior art of record fails to disclose or fairly suggest the movable element is deformable to increase a contact area between the movable element and the lens when the movable element moves from the first position toward the second position, in combination with the remaining limitations of the claim or claims from which Claim 15 depends.
With regards to Claim 16, the prior art of record fails to disclose or fairly suggest the projecting portion recess is a vortex-shaped recess, in combination with the remaining limitations of the claim and of the claim or claims from which Claim 16 depends.
With regards to Claim 18, the prior art of record fails to disclose or fairly suggest the movable element surrounds an outer periphery of the lens, in combination with the remaining limitations of the claim and of the claim or claims from which Claim 18 depends.
With regards to Claim 20, the prior art fails to disclose or fairly suggest the first beam angle is wider than the second beam angle, in combination with the remaining limitations of the claim and of the claim or claims from which Claim 20 depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Huang (US 2018/0058666), which discloses at least a zoom mechanism creating a wider angle light distribution and a narrower angle light distribution comprising a lens and movable element, the lens configured to internally reflect light from a light source and the movable element configured to move from a first position to a second position in which it frustrates the internal reflection of the lens, Han (US 2007/0019416), which discloses at least a light source emitting light into a lens, the lens having a recess and an element disposed within the recess and being formed of silicone, and Wanninger (DE 102005019832), which discloses in at least Figures 1C and 4B a lens having a recess configured to internally reflect light absent an optical element being disposed therein, and an optical element disposed in the recess for refracting the light from the lens.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875